  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 1 of 15 PageID #:3526



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT G. ALAMO ,                               )
                                                )        Case No. 12-cv-4327
                Plaintiff,                      )
                                                )        Judge Sharon Johnson Coleman
        v.                                      )
                                                )
THE CITY OF CHICAGO, et al.,                    )
                                                )
                Defendants.                     )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Robert G. Alamo brought this employment discrimination lawsuit against his

former employer, the City of Chicago, and his former supervisor, Lieutenant Charlie Bliss, based on

his national origin, race, and disabilities under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C § 2000e, et seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101, et seq., and the Illinois Human Rights Act (“IHRA”), 735 ILCS 5/1-101, et seq. Before the

Court is defendants’ motion for summary judgment brought pursuant to Federal Rule of Civil

Procedure 56(a). For the reasons explained below, the Court grants in part and denies in part

defendants’ summary judgment motion. The remaining claim in this lawsuit is Alamo’s hostile work

environment claim based on his race and national origin. The Court dismisses plaintiff’s other

claims and Charlie Bliss as a named defendant from this lawsuit.

Background

        Alamo, who is Latino and was born in Puerto Rico, began working for the Chicago Fire

Department (“CFD”) in February 2006, six months after he returned home from active combat duty

in Afghanistan. Between October 2009 and March 2012, Alamo was assigned to Engine 55. Alamo

testified at his deposition that shortly after he began working at Engine 55, a co-worker called him

racially-charged names like “fucking Puerto Rican” and “spic” on an almost daily basis. Alamo
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 2 of 15 PageID #:3527



further testified that while working at Engine 55, co-workers tampered with his personal property

and threw away his food. He also testified that he was temporarily assigned to other fire stations

more than his co-workers. At his deposition, Alamo stated that he reported this misconduct to his

supervisor Lieutenant Charlie Bliss.

        On September 13, 2011, Alamo reported for duty at Engine 55. He was not feeling

well, so he decided to go to the bunkroom to lie down, at which time he told a coworker to come

get him if a call came in. Later that day, Captain Pat Stefan awakened Alamo by pushing and

shaking him, and shouting “Motherfucker get up. You missed the run. You motherfucker. You

lazy motherfucker. You piece of shit.” Alamo testified that during this altercation, Captain Stefan

told him he did not like “his kind.” He also testified that “I believe Captain Stefan called me a spic.”

During this incident, Captain Stefan chest bumped Alamo resulting in a contusion. After this

incident, Alamo called the police department and filed a report. Two days after the incident with

Captain Stefan, Alamo went on a medical “lay-up” for what Alamo described as chest pains, stress,

and anxiety. Alamo testified that while he was on lay-up, other firefighters harassed him at his home

during “wellness checks.”

        In March 2012, Alamo submitted authorizations to return to work signed by his treating

physicians. Thereafter, the CFD requested more medical documentation and that Alamo undergo

psychological testing, which took place in May 2012. After Alamo was cleared to go back to work in

February 2013, he was assigned to Engine 81, which significantly increased the time it took him to

commute to work. Alamo avers that Lieutenant Michael Daniels told him that he had been moved

to Engine 81 because he behaved badly. Alamo further contends that after he returned to work in

February 2013, he was written up for many infractions despite not having any serious issues between

2006 and 2011.




                                                   2
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 3 of 15 PageID #:3528



        In 2015, Alamo was transferred to Third District, Rescue 1 Tower Ladder 63, where his

supervisors warned him that they had “heard about his reputation.” During his time at Tower

Ladder 63, Alamo requested to become certified for the Office of Fire Investigations, but had to use

vacation time to attend the course.

        In 2016, Alamo was under considerable stress and a superior officer advised him to go on

another medical lay-up. In early 2017, the CFD’s medical director Dr. William Wong requested that

Alamo undergo a fitness for duty evaluation based on Alamo’s medical lay-ups for stress, his erratic

behavior observed by medical staff and other CFD employees, and his disciplinary record. In

February 2017, the CFD’s medical department concluded that Alamo was not fit to return for duty.

In July 2017, the CFD sent Alamo a letter stating that he needed to either resign or go on an unpaid

medical leave of absence because he was not fit to return to duty and had exhausted all of his paid

medical leave allowed under the relevant collective bargaining agreement (“CBA”). Alamo did not

choose either of these options, but expressed his desire to go back to work. On August 9, 2017, the

CFD terminated Alamo’s employment.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A

genuine dispute as to any material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

Ct. 2505, 2510, 91 L.Ed. 2d 202 (1986). When determining whether a genuine issue of material fact

exists, the Court must view the evidence and draw all reasonable inferences in favor of the

nonmoving party. Id. at 255; Hackett v. City of South Bend, 956 F.3d 504, 507 (7th Cir. 2020). After “a

properly supported motion for summary judgment is made, the adverse party ‘must set forth specific


                                                    3
   Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 4 of 15 PageID #:3529



facts showing that there is a genuine issue for trial.’” Anderson, 477 U.S. at 255 (quotation omitted).

“The principal function of summary judgment is to prevent unnecessary trials by screening out

factually unsupported claims.” James v. Hale, 959 F.3d 307, 315 (7th Cir. 2020).

Discussion

Race and National Origin Discrimination

        Alamo brings his race and national origin discrimination claims under both 42 U.S.C. § 1981

and Title VII, which the Court reviews under the same legal standard. Morris v. BNSF Railway Co.,

969 F.3d 753, 758 (7th Cir. 2020). In determining whether employment discrimination claims can

go forward to trial, the Court’s focus is on “whether the evidence would permit a reasonable

factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor

caused the discharge or other adverse employment action.” Ortiz v. Werner Enter., Inc., 834 F.3d 760,

765 (7th Cir. 2016). To establish a race or national origin discrimination claim, a plaintiff may

proceed by introducing direct or circumstantial evidence that his employer took an adverse action

against him based on his national origin or race. Id. at 760. In the alternative, a plaintiff may present

evidence through the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See Tyburski v. City of Chicago, 964 F.3d 590, 598 (7th

Cir. 2020). Either way, “at the summary judgment stage the court must consider all admissible

evidence to decide whether a reasonable jury could find that the plaintiff suffered an adverse action

because of” his protected class. Carson v. Lake Cty., Ind., 865 F.3d 526, 533 (7th Cir. 2017) (emphasis in

original).

        Alamo proceeds under the McDonnell Douglas burden shifting method of proof, which

requires him to set forth evidence creating a triable issue of fact that: (1) he belongs to a protected

class; (2) he met the City’s legitimate job expectations; (3) he suffered an adverse employment action;

and (4) the CFD treated similarly situated employees, who were not in his protected class, more

                                                     4
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 5 of 15 PageID #:3530



favorably. Marshall v. IDOC, 973 F.3d 789, 791–92 (7th Cir. 2020). Once Alamo sets forth a prima

facie case of discrimination, the CFD must present evidence of a legitimate, non-discriminatory

reason for the adverse employment action. Kellogg v. Ball State Univ., 984 F.3d 525, 528 (7th Cir.

2021). If the CFD makes this showing, “the burden shifts back to the plaintiff to call the

explanation into question as pretextual.” Id.

        The CFD first contends that Alamo cannot proceed with his race discrimination claim

brought under 42 U.S.C. § 1981 because he cannot show that the City’s actions interfered with his

ability to make, enter, or enforce his contract of employment with the City. See Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476, 126 S.Ct. 1246, 163 L.Ed.2d 1069 (2006). Specifically, the CFD argues

Alamo cannot bring his § 1981 claim because the contract at issue was the CBA between his union

and the City, and not Alamo and the City. The City’s argument is unavailing because a “contractual

relationship” also exists between Alamo and the CFD as employer and employee. Davis v. Time

Warner Cable, 651 F.3d 664, 671 (7th Cir. 2011) (“Section 1981 prohibits racial discrimination and

retaliation against employees when a contractual relationship exists between the employer and

employee.”). To conclude otherwise would mean that union members, who are the intended

beneficiaries of CBAs, could never sue their employers for race discrimination under § 1981.

        Moving to Alamo’s race and national origin discrimination claims, Alamo has failed to

present evidence creating a genuine issue of material fact for trial that he was meeting the CFD’s

legitimate job expectations, and thus he has not establish prima facie case of national origin or race

discrimination. Here, the CFD explains that Alamo was not meeting its legitimate job expectations

based on a report performed in February 2017 by an independent neuropsychologist, Dr. Lisa Rone,

who concluded that Alamo was not fit to return to work as a firefighter. Dr. Rone based her

decision on Alamo’s personnel and disciplinary record, his personal physicians’ notes, and

psychological and medical testing, including an EEG and MRI.


                                                   5
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 6 of 15 PageID #:3531



        Alamo does not point to evidence contradicting Dr. Rone’s conclusion, but rather contends

that three separate physicians had found him fit for duty in 2012, and another physician found him

fit for duty over a year after his discharge in 2018. As for the three physicians Alamo identifies, Drs.

Daniel Martinez, Thomas Brennan, and Dr. Carlos Reynes, they concluded that Alamo was able to

return to duty approximately five years before his discharge. In particular, Dr. Martinez’s letter

stating Alamo could return to work is dated March 14, 2012 and Dr. Brennan’s report is dated

March 24, 2012. Similarly, Dr. Reynes stated Alamo could return to work on March 14, 2012. As to

Dr. Elizabeth Thompson’s report, she evaluated Alamo in October 2018. These medical opinions

are not relevant because they do not demonstrate that Alamo was fit for duty at the time of his

discharge in August 2017. See Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 545 (7th Cir.

2002) (“the question is whether he was meeting his employer’s expectations at the time he was

terminated.”). Simply put, the question is not whether Alamo was ever fit for duty, but whether he

was fit to return to duty at the time the CFD terminated his employment. Zayas v. Rockford Mem’l

Hosp., 740 F.3d 1154, 1158 (7th Cir. 2014).

        Although Alamo did not establish a prima facie case of race or national origin

discrimination, the Court turns to the pretext inquiry for the sake of completeness. The CFD

explains that the reason it terminated Alamo’s employment is after he ran out of paid medical leave

in the summer of 2017, he had the choice to take unpaid medical leave or resign because had not

been cleared for duty. He declined to make a decision, after which the CFD terminated his

employment.

        Pretext is more than faulty reasoning or bad judgment – it is a lie or a phony reason. Barnes

v. Board of Trs. of Univ. Ill., 946 F.3d 384, 389 (7th Cir. 2020). To establish pretext, Alamo must

identify “weaknesses, implausibilities, inconsistencies, or contradictions” in the CFD’s proffered

reason that a reasonable person would find unworthy of credence. de Lima Silva v. Department of


                                                    6
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 7 of 15 PageID #:3532



Corr., 917 F.3d 546, 561 (7th Cir. 2019) (citation omitted). In this context, “the question is not

whether the employer’s stated reason was inaccurate or unfair, but whether the employer honestly

believed the reason it has offered to explain the discharge.” Robertson v. Department of Health Servs.,

949 F.3d 371, 380 (7th Cir. 2020) (citations omitted).

        Alamo seeks to establish pretext three separate ways. First, he argues that he can establish

pretext because the CFD treated similarly situated employees more favorably in the manner which

they returned to work from a medical lay-up. In other words, Alamo asserts that the CFD

selectively enforced the return to work policy against him one way, but non-Latino individuals

another way. See Coleman v. Donahoe, 667 F.3d 835, 858 (7th Cir. 2012). Although similarly situated

employees need not be identical, they must be directly comparable to the plaintiff in all material

respects. McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 368–69 (7th Cir. 2019). This means

Alamo must show the comparators and he had the same decisionmaker, were subject to the same

standards, and engaged in similar conduct without such differentiating or mitigating circumstances

that would distinguish the decisionmaker’s treatment of them. See id; Barbera v. Pearson Educ., Inc.,

906 F.3d 621, 629 (7th Cir. 2018).

        In support of his argument, Alamo contends that the record shows twenty-five non-Latino

members of the CFD had gone on medical lay-ups for stress, but that none were required to submit

additional documentation or undergo fitness for duty evaluations like he did. In making this

argument, Alamo points to a list of firefighters who went on medical lay-up that gives reasons why

the individual was on lay-up, the treatment they received, and whether more documentation was

necessary. (R. 225-13, Defs.’ Ex. 17, DEF002896). The list, however, provides no details as to

whether there were circumstances that would distinguish each individual’s treatment, except for the

fact that Alamo’s mental health diagnosis, which included Post-Traumatic Stress Disorder (“PTSD”)

and Traumatic Brain Injury (“TBI”), among other factors, was significantly different than the non-


                                                    7
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 8 of 15 PageID #:3533



Latino firefighters. This bare-boned list, which contains only partial information as to each

individual, is insufficient to raise a triable issue of fact that the CFD treated comparable individuals

better than Alamo because it lacks sufficient detail for the Court to make a meaningful comparison

of the individuals listed.

        Second, Alamo asserts that he can establish pretext because Dr. Rone’s fitness for duty

evaluation was not the motivation for the CFD to terminate his employment. Alamo bases this

argument on his physicians and Dr. Thompson, who concluded that he was fit to return to duty. As

discussed, these physicians found Alamo was fit for duty either five years before or one year after his

discharge. That the CFD relied on the most current fitness examination by Dr. Rone does not raise

a reasonable inference that the reason for discharging Alamo was a lie or phony reason. See Khungar

v. Access Cmty. Health Network, 985 F.3d 564, 573 (7th Cir. 2021) (“[S]peculation is not sufficient to

survive summary judgment,” instead “there must be evidence.”) (citation omitted). Moreover,

Alamo relies on the fact that he requested a second opinion after Dr. Rone’s conclusion to show

pretext, but that alleged request is not supported by the record.

        Last, Alamo argues he can establish pretext based on the CFD’s shifting explanation for

terminating his employment. See Donley v. Stryker Sales Corp., 906 F.3d 635, 638 (7th Cir. 2018).

Alamo bases his argument on the CFD’s second reason for his termination, namely, that Alamo

falsified his application to work for the CFD. That the CFD gave two reasons for Alamo’s

termination does not establish that the reasons were pretext for discrimination, especially because

the CFD never strayed from its explanation that Alamo was not fit for duty and had exhausted all of

his paid medical leave in the summer of 2017. See McCann v. Badger Mining Corp., 965 F.3d 578, 590

(7th Cir. 2020) (“the explanations must actually be shifting and inconsistent to permit an inference

of mendacity.”) (citation omitted).




                                                    8
   Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 9 of 15 PageID #:3534



        Viewing the facts and all reasonable inferences in Alamo’s favor, he has failed to present

sufficient evidence creating a genuine issue of material fact for trial that he met the CFD’s legitimate

job expectations and that the CFD’s reason for his termination was pretext for race or national

origin discrimination. The Court therefore grants this aspect of defendants’ summary judgment

motion.

Retaliation

        Alamo also brings a retaliation claim under the IHRA, § 1981, and Title VII, which the

Court reviews under the same standard. Smith v. Bray, 681 F.3d 888, 896 (7th Cir. 2012), overruled on

other grounds by Ortiz v. Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016). To establish his retaliation

claim, Alamo must show: (1) he engaged in a statutorily protected activity; (2) the CFD took a

materially adverse action against him; and (3) there is a but-for causal connection between the two.

Khungar, 985 F.3d at 578; Robertson v. Dep’t of Health Servs., 949 F.3d 371, 378 (7th Cir. 2020).

        Alamo provides two types of statutorily protected activity under the first element of his

retaliation claim, namely, when he called the police regarding the September 2011 incident with

Captain Stefan and his April 2012 EEOC Charge alleging national origin discrimination, disability

discrimination, and retaliation. See Alamo v. Bliss, 864 F.3d 541, 555 (7th Cir. 2017) (“Alamo’s ability

to report what he viewed as workplace discrimination clearly is protected activity under Title VII.”);

Greengrass v. International Monetary Sys., Ltd., 776 F.3d 481, 485 (7th Cir. 2015) (EEOC charges are the

“most obvious form of statutorily protected activity.”) (citation omitted). Second, as Alamo

correctly asserts, the definition of an adverse action in the context of a retaliation claim is broader

than in intentional discrimination claims. Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53,

63-64, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). Here, Alamo maintains that the CFD’s adverse

actions include the retaliatory hurdles that he had to submit three treating physician medical releases

in March 2012 and undergo a fitness for duty evaluation during that time period. He also argues


                                                      9
    Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 10 of 15 PageID #:3535



that being assigned to Engine 81 in February 2013, which significantly increased the distance to

work, was another retaliatory hurdle.

          To establish a causal connection between the statutorily protected activities of the 2011

police report and 2012 EEOC Charge and the retaliatory conduct, Alamo must set forth “evidence

like suspicious timing, ambiguous statements, treatment of similarly-situated employees, and any

other relevant information that could permit an inference of retaliation.” Robertson, 949 F.3d at 379.

As a threshold matter, however, Alamo must show that the decisionmaker who retaliated against

him knew of the protected activity in the first instance. Khungar, 985 F.3d at 578; Tyburski, 964 F.3d

at 603.

          Turning to who made the decisions involved in the alleged retaliatory actions, the

decisionmaker who requested that Alamo submit to a fitness of duty evaluation in 2012 was Dr.

Hugh Russell, the CFD Medical Director from November 1988 until November 2012. 1 Alamo does

not explain how Dr. Russell knew of his 2012 EEOC Charge or his police report about Captain

Stefan’s 2011 conduct nor does he point to evidence in the record that would show this knowledge.

Similarly, Alamo does present evidence as to who requested him to submit three treating physician

medical releases in March 2012, but merely states the medical department told him as such. At his

deposition, Alamo stated “they” asked him to have his doctors sign a release that he could return to

work. After reviewing the record, the Court could not locate who “they” were.

          Further, Alamo does not identify who assigned him to Engine 81 when he returned to work

in February 2013, although he averred that Lieutenant Daniels told him he had been assigned to

Engine 81 for his bad behavior. The evidence in the record is clear, however, that Lieutenant



1
  Although Alamo’s asserts that a district chief threatened him with a fitness for duty evaluation if he pressed
charges against Captain Stefan after the September 2011 incident, Alamo does not cite to the record to
support this allegation. And, after searching the record, the Court could not find any evidentiary support for
this assertion.

                                                       10
    Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 11 of 15 PageID #:3536



Daniels did not make the decision to assign Alamo to Engine 81. Alamo’s averment alone, without

identifying who assigned him to Engine 81, does not raise a reasonable inference that this unnamed

decisionmaker knew of Alamo’s 2012 EEOC Charge or 2011 police report about Captain Stefan.

King v. Hendricks County Comm’rs, 954 F.3d 981, 984 (7th Cir. 2020) (reasonable inferences must be

supported by more than speculation or conjecture).

        In the end, Alamo must present some details as to who made the retaliatory decisions and if

they knew about his protected activities in order to raise a triable issue of fact that the CFD

retaliated against him based on his protected conduct. Without more details as to who the relevant

decisionmakers were and whether they knew of his protected activities, Alamo falls short of this

task. The Court grants defendants’ motion as to Alamo’s retaliation claims.

Hostile Work Environment

        Next, Alamo brings a hostile work environment claim against the CFD. 2 To survive a

summary judgment motion on a hostile work environment claim, Alamo must present evidence

demonstrating a triable issue of fact that: (1) the work environment was both objectively and

subjectively offensive; (2) the harassment was based on membership in a protected class; (3) the

conduct was severe or pervasive; and (4) a basis for employer liability. Tyburski, 964 F.3d at 601;

Hunt v. Wal-Mart Stores, Inc., 931 F.3d 624, 627 (7th Cir. 2019). Courts consider hostile work

environment claims under a totality of the circumstances approach. See Harris v. Forklift Sys., Inc.,

510 U.S. 17, 23, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993); Swyear v. Fare Foods Corp., 911 F.3d 874, 881

(7th Cir. 2018).




2 Although Alamo also brought his hostile work environment claim against defendant Charlie Bliss pursuant
to 42 U.S.C. § 1983, Alamo failed to address defendants’ argument that Bliss was not liable under § 1983
because he was not acting under the color of state law. Alamo’s failure to respond results in waiver of this
claim. See Ennin v. CNH Indus. Am., LLC, 878 F.3d 590, 595 (7th Cir. 2017).


                                                     11
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 12 of 15 PageID #:3537



        The CFD first argues that Alamo has failed to present evidence raising a triable issue of fact

that the harassment he experienced was severe or pervasive. The Court disagrees. When

determining if conduct is severe or pervasive, courts look to “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.” Harris,

510 U.S. at 23.

        Construing the facts and all reasonable inferences in Alamo’s favor, he has presented

evidence that when he worked at Engine 55 from mid-October 2009 until March 2012, a co-worker

called him racially-charged names like “fucking Puerto Rican” and “spic” on an almost daily basis,

which qualifies as severe and pervasive harassment. See Alamo, 864 F.3d at 550 (“both slurs are

severe: each evinces a clear animus against a particular national origin.”). Further, Alamo points to

other harassment during this time period, including that his co-workers tampered with his personal

property, threw away his food, and harassed him at home while he was on medical lay-up. In

addition, Alamo has set forth evidence of physically threatening and severe behavior based on the

September 2011 incident with Captain Stefan, who pushed Alamo and chest bumped him calling

him a “spic” and that he did not like Alamo’s “kind.” See Clay v. Interstate Nat’l Corp., 900 F.Supp.

981, 990–91 (N.D. Ill. 1995) (Castillo, J.) (“expressions such as ‘you people’ and ‘your kind’ are

sometimes used to refer to a race as a group.”). The record also shows that the culmination of this

harassment unreasonably interfered with Alamo’s work performance because shortly after his

interaction with Capitan Stefan and on the heels of the co-worker harassment, Alamo went on a

voluntary medical lay-up for what he described and chest pains, stress, and anxiety. Looking at the

totality of the evidence, it is “significant that the harassment occurred in an atmosphere where

firefighters live and serve together and in which mutual interdependence is an essential factor in

effectiveness and, at times, survival.” Alamo, 864 F.3d at 551.


                                                   12
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 13 of 15 PageID #:3538



        Because Alamo has presented evidence creating a triable issue of fact as to the severe and

pervasive nature of the harassment, the Court examines the CFD’s argument concerning employer

liability. “Employers are strictly liable for the discriminatory acts perpetrated by supervisors and

they are liable for the discriminatory acts of others—coworkers, independent contractors,

customers, inmates etc.—only if they are negligent either in discovering or remedying the

harassment.” Johnson v. Advocate Health & Hosp. Corp., 892 F.3d 887, 904 (7th Cir. 2018). Under

Title VII, to be considered a supervisor, the individual must have had “the power to directly affect

the terms and conditions of the plaintiff's employment,” including “the authority to hire, fire,

promote, demote, discipline or transfer plaintiff.” Nischan v. Stratosphere Quality, LLC, 865 F.3d 922,

930 (7th Cir. 2017). Alamo does not address whether Captain Stefan was a supervisor under Title

VII, therefore, he has the burden of showing that the CFD knew of the national origin and racial

harassment and did did not act reasonably to remedy the issue as to both Captain Stefan and his co-

workers. Johnson, 892 F.3d at 904.

        The CFD argues that because Alamo did not file racial and national origin harassment

complaints through “well-established mechanisms for reporting complaints of discrimination,” it

cannot be held liable for failing to take corrective measures. Alamo, on the other hand, has

presented evidence that he complained to his supervisors of the harassment. For example, on a

form in evidence dated January 2, 2012, Alamo explains why he believes he was subjected to a

hostile work environment based on the September 2011 events with Captain Stefan and that he had

also submitted a Form 2 to the Internal Affairs Division (“IAD”). Alamo also filed a Form 2 to the

IAD dated February 22, 2013 explaining that Captain Stefan stated he didn’t like Alamo’s “kind.”

Other evidence of notice includes Lieutenant Bliss’ testimony that after Alamo informed him of the

incident with Captain Stefan, Bliss called Chief Steven Chikerotis to review the incident. Further,

Alamo testified at his deposition that he turned in numerous Form 2s to his chain of command


                                                   13
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 14 of 15 PageID #:3539



about the harassment and that he reported the racial slurs and that other firefighters were throwing

away his food to his supervisor Lieutenant Bliss.

        Despite the CFD’s argument to the contrary, this evidence creates a triable issue of fact that

demonstrates Alamo complained about the harassment to his supervisors and through the CFD’s

procedures. In the end, Alamo has present sufficient evidence that the CFD was negligent in

discovering and remedying the racial and national origin harassment. See Ford v. Marion County

Sheriff’s Office, 942 F.3d 839, 856 (7th Cir. 2019). The Court therefore denies defendants’ summary

judgment motion as to Alamo’s hostile work environment claim.

Disability Discrimination

        Last, Alamo asserts that he experienced disability discrimination under the ADA and the

IHRA based on a perceived disability related to his PTSD and TBI. The Court first notes that

IHRA claims are analyzed under the same framework as an ADA disability discrimination claims.

Teruggi v. CIT Group/Capital Fin., Inc., 709 F.3d 654, 659 (7th Cir. 2013). To establish an

ADA/IHRA discrimination claim, a plaintiff must show that: (1) he is disabled within the meaning

of the ADA; (2) he was qualified to perform the essential functions of the relevant job with or

without reasonable accommodation; and (3) he suffered an adverse employment decision because of

his disability. Sandefur v. Dart, 979 F.3d 1145, 1151 (7th Cir. 2020). To succeed on an ADA claim of

“perceived impairment,” Alamo must present evidence that the CFD took an adverse action against

him based on its belief that his condition was an impairment as defined by the ADA. Richardson v.

CTA, 926 F.3d 881, 892 (7th Cir. 2019).

        The Court turns to whether Alamo suffered an adverse employment decision based on the

perceived disabilities because it is dispositive. As discussed, in early 2017, the CFD’s medical

director Dr. Wong requested that Alamo undergo a fitness for duty evaluation based on Alamo’s

medical lay-ups for stress, erratic behavior, and disciplinary record. In February 2017, Dr. Rone


                                                    14
  Case: 1:12-cv-04327 Document #: 256 Filed: 02/18/21 Page 15 of 15 PageID #:3540



concluded that Alamo was not fit for duty after conducting a psychological fitness evaluation. The

CFD’s request that Alamo, as a firefighter, submit to a fitness for duty evaluations was job-related

and consistent with the CFD’s Medical Procedure General Order. Indeed, it is not uncommon for

public safety agencies to require psychological evaluations of their employees and courts have found

such evaluations acceptable when used to determine an employee’s ability to perform his work

safely. See Freelain v. Village of Oak Park, 888 F.3d 895, 903 (7th Cir. 2018). As such, there was

nothing sinister about requesting Alamo to undergo a fitness for duty evaluation as Alamo suggests.

        The CFD’s decision to discharge Alamo was not pretext for discrimination because when

Alamo exhausted his paid medical leave as provide by the CBA and had yet to be cleared to return

to work, the CFD gave him the choice of resigning or taking unpaid medical leave. When Alamo

failed to respond to these options, the CFD terminated his employment. Thus, the CFD’s decision

was not based on a perceived disability, but on Alamo running out of paid medical leave and his

decision not to take unpaid medical leave. In sum, construing the evidence and all reasonable

inferences in his favor, Alamo has not presented evidence casting doubt on the CFD’s reason for his

termination. Accordingly, the Court grants defendants’ summary judgment motion as to Alamo’s

disability claim brought under the ADA and the IHRA.

Conclusion

        Based on the foregoing, the Court grants in part and denies in part defendants’ summary

judgment motion [223]. The remaining claim in this lawsuit is plaintiff’s hostile work environment

claim. The Court dismisses Charlie Bliss as a named defendant from this lawsuit.


IT IS SO ORDERED.
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge

DATED: 2/18/2021


                                                   15
